EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (File No. 333-149190) of BreitBurn Energy Partners L.P. of our report dated March 2, 2009 relating to the consolidated financial statements and the effectiveness of internal control over financial reporting, which appears in this Form 10-K. PricewaterhouseCoopers LLP /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Los Angeles, California March 2,
